139 F.3d 911
98 CJ C.A.R. 1173
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Richard Anthony BOURIE, Petitioner--Appellant,v.ATTORNEY GENERAL of the State of COLORADO, Respondent--Appellee.
No. 97-1343.
United States Court of Appeals, Tenth Circuit.
Feb. 27, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant Richard Anthony Bourie, proceeding pro se, appeals the dismissal of his 28 U.S.C. § 2254 habeas action, in which he sought relief from a civil, state personnel "corrective action" he received based on his use of excessive force in the course of an arrest he made while employed as a police officer by the University of Colorado Health Sciences Center.  The district court held it lacked jurisdiction to hear a habeas petition based solely on a civil state personnel proceeding, and dismissed Mr. Bourie's petition.


4
We deny Mr. Bourie's request for a certificate of appealability and dismiss his petition for substantially the reasons stated in the district court's order dated August 26, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3